DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 05/13/2021.
   Claims 1, 3-5, 7-14 are currently pending and presented for examination.
Information Disclosure Statement
      The information disclosure statement (IDS) documents submitted on May 28, 2020  and November 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 
         Applicant's remarks filed on 05/13/2021 have been considered. The remarks with respect to claim prior art rejection are persuasive. The prior art rejection is withdrawn. 
         Claims 1, 3-5, 7-14 are allowed. 
Allowable subject matter
    Claims 1, 3-5, 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, prior art on record Lin et al. (US Pub. No.: US 2012/0018830 A1) discloses a semiconductor module (Para 38-40; Figs. 2-4; packaging device 2 includes complementary metal-oxide-semiconductor (CMOS) image sensing device), comprising:

wherein the molding component is in direct contact with the photosensitive member, the electric component ( Fig. 4A; Para 42; the conductive ends 224 of the image sensor 22 are respectively and electrically connected by a conductive material 6 to one ends of the metal leads 212 bent and embedded in the recessed step 2113)  , and
wherein the molding component comprises a recess on an opposite side from the photosensitive member to accommodate an optical filter (Fig. 4A;  Para 46; hollow portion 2114; wherein there is transparent cover plate 23 (one of infrared filer glass, plain glass, anti-reflection glass, and blue glass) , the molding component separates the photosensitive member and the optical filter (Fig 4A; wherein the figure shows that supporting seat 21 separates the transparent cover plate 23 and the image sensor 22) , and at least a portion of the molding component is transparent to allow at last 50% of the incident light to pass through the molding component to reach the photosensitive member (Figs.2, 4A; Para 38,46; hollow portion 2114 wherein allows light to come in from the transparent cover plate 23)  .
Kong et al. (US Pub. No.: US 2005/0285016 A1) discloses   a printed circuit board (PCB) having a first surface (Para 32, 33; The substrate 210a may be a printed circuit board (PCB)and wherein a chip mounted area for the image sensor chip 212 is defined on a top surface of the substrate 210a) ; a photosensitive member positioned on the first surface of the PCB (Para 33; Fig. 2;  A chip mount area (not shown) for the image sensor chip 212 is defined on a top surface of the substrate 210a, and a plurality of interconnection pads 211 electrically connected to the image sensor chip 212 are disposed around the chip mount area (see FIGS. 3A through 3D)) ; 
       at least an electric component disposed on the first surface of the PCB (Para 33; a plurality of interconnection pads 211 electrically connected to the image sensor chip 212 are disposed around the chip mount area (see FIGS. 3A through 3D)); and a molding component (Para 46-47; housing body 220 formed using injection molding in combination with underfiller 260a made of a molding resin), along with the first surface of the PCB, separates the photosensitive member and the electric component from the ambient environment (Fig.2;   Para 46-47; wherein Fig. 2 shows that the underfiller 260a and housing body 220 separate the image sensor 212 and pads 211 from the outside environment), wherein the molding component is in direct contact with the first surface of the PCB (Fig. 2; wherein the figures shows that underfiller 260a is in direct contact with image sensor 212, pads 211 and top surface of substrate 210a).
	However, none of the prior art discloses “wherein the photosensitive member is integrated with the molding component and the molding component and the first surface 
Claims 3,4,5,7,8,9,10,11,12,13,14 are allowed as being dependent from claim 1. 
Conclusion
            The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Kang et al. (US Pub. No.: 2015/0222793 A1) cites a camera module including: an actuator housing accommodating a lens barrel therein; a sensor housing disposed below the actuator housing; a cushion pad disposed between the actuator housing and the sensor housing; a board coupled to a lower portion of the sensor housing and having an image sensor mounted thereon; and a plurality of support wires, one ends thereof being fixed to the actuator housing and the other end fixed to the board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696